Citation Nr: 1024115	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  04-31 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for gastrointestinal 
disability (originally clamed as an ulcerative stomach and 
ulcerative colitis). 

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

4.  Entitlement to service connection for a disability 
manifested by facial numbness. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active honorable service from November 1971 
to March 5, 1987.

The Veteran also had service from March 6, 1987 through June 
23, 1995.  In a July 2003 administrative decision, the RO 
found this period of service to be under dishonorable 
conditions.  Therefore, the RO concluded that the Veteran was 
barred from receiving benefits based on that period of active 
duty.  38 U.S.C.A. §§ 101(2), 5303(a) (West 2002); 38 C.F.R. 
§§ 3.312(c), 3.360(b) (2009).

The Veteran was notified of that decision, as well as his 
appellate rights; however, a notice of disagreement was not 
received with which to initiate an appeal. Therefore, that 
decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2009).

The issues on the title page came to the Board of Veterans' 
Appeals (Board) on appeal from RO rating decisions, issued in 
August 2003 and July 2005.

In September 2007, the Veteran testified before the 
undersigned Veterans Law Judge.  A copy of the hearing 
transcript has been associated with the claims files. 

The issues of entitlement to service connection for 
hemorrhoids, "enlarged organs," sleep and right wrist 
disorders, and whether new and material evidence has been 
received to reopen previously denied claims of entitlement to 
service connection for right and left toe and right hip 
disorders, all claimed as due to Agent Orange exposure have 
been raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  
FINDINGS OF FACT

1.  A back disability, currently diagnosed as degenerative 
disk disease of the lumbosacral spine, is not etiologically 
related to military service but to a post-service incident; 
arthritis of the lumbar spine was not manifested to a 
compensable degree within a year of service discharge.  

2.  A gastrointestinal disability, currently diagnosed as 
gastritis and a disability manifested by constipation, is not 
etiologically related to military service; an ulcer was not 
manifested to a compensable degree within a year of service 
discharge.

3.  The Veteran's diagnosis of PTSD is not based on any 
verified, credible stressor from his period of active and 
honorable service from November 1971 to March 5, 1987, and 
was not caused or aggravated by any incident of active 
service.

4.  The Veteran does not have a clinical diagnosis of a 
disability manifested by facial numbness.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a back 
disability, currently diagnosed as degenerative disk disease 
of the lumbar spine, have not been met; and the incurrence or 
aggravation of arthritis may not be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009).

2.  The criteria for service connection for a 
gastrointestinal disorder, currently diagnosed as gastritis 
and a disability manifested by constipation, have not been 
met; and the incurrence or aggravation of an ulcer may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2009).

3.  The criteria for the establishment of service connection 
for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

4.  The criteria for the establishment of service connection 
for a disability manifested by facial numbness have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receiving a complete or substantially complete 
application, VA must notify the claimant of any information 
and evidence not of record that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a).  

In pre- and post-adjudication letters, dated in May 2002 
(gastrointestinal disability), October 2004 (back disability) 
and April 2005 (PTSD and disability manifested by facial 
numbness), the RO specifically notified the Veteran of the 
substance of the VCAA including the types of evidence 
necessary to establish the service connection claims on 
appeal, respectively, and the division of responsibility 
between the Veteran and VA for obtaining that evidence.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the letter essentially satisfied the requirements 
of the VCAA by: (1) informing the Veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the Veteran about 
information and evidence VA would seek to provide; and (3) 
informing the Veteran about the information and evidence he 
was expected to provide.  

The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see 
also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 
487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  As the claim for service connection for a 
back disability was readjudicated in a November 2005 
Supplemental Statement of the Case (SSOC), the timing 
deficiency with regard to the October 2004 letter was cured.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed 
of the Dingess elements in letters issued by the RO in March 
2006 and June 2008.  Id. The Board finds that VA satisfied 
its duty to notify under the VCAA in accordance with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

Regarding VA's duty to assist the Veteran, the Veteran's 
service treatment records (STRs), service personnel records, 
post-service VA treatment and examination records, as well as 
statements and testimony of the Veteran and his 
representative have been obtained and associated with the 
claims files.  

In May 2009, and pursuant to the Board's August 2008 remand 
directives, a VA examiner provided an addendum to an October 
2005 VA digestive examination report and discussed the 
etiological relationship of the Veteran's gastrointestinal 
disability to his period of military service.  In May 2009, 
VA also examined the Veteran in conjunction with his claim 
for service connection for a back disability.  Copies of the 
VA addendum and examination reports have been associated with 
the claims files.  See Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The Board finds that there was substantial compliance with 
its August 2008 remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-
47 (1999).

The Veteran has not been afforded a VA examination in 
conjunction with the claims for service connection for PTSD 
and a disability manifested by facial numbness addressed in 
the decision below.  Because there is no probative evidence 
that the Veteran served in the Republic of Vietnam, as he has 
alleged, and because he has failed to provide specific 
information surrounding his claimed in-service stressors, and 
as there is no competent medical evidence of a disability 
manifested by facial numbness, there exists no reasonable 
possibility that VA examinations would result in findings 
favorable to the Veteran with respect to the above-cited 
service connection claims.  Accordingly, the Board finds that 
etiology opinions on the issues of PTSD and a disability 
manifested by facial numbness is not currently "necessary."  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
Veteran regarding what further evidence he should submit to 
substantiate his claims." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.
II.  Laws and Regulations

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for a disease diagnosed after discharge, where all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis and ulcer (peptic or gastric) 
which develop to a compensable degree within one year after 
discharge from service, even though there is no evidence of 
such diseases during the period of service.  This presumption 
is rebuttable by probative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 3.307, 3.309.





III.  Analysis

 Low Back Disability

The Veteran contends that his current back disorder 
originated during his initial period of military service 
(i.e., May 1971 to June 1984) and has continued since service 
discharge.

The Board finds that the preponderance of the evidence is 
against service connection service connection for a low back 
disability on a presumptive basis because there is no 
evidence of arthritis of the lumbar spine to a compensable 
degree within a year of service discharge.  Here, the first 
post- service evidence of any arthritis of the spine was 
dated in 2002, over a decade after the Veteran was discharged 
from his initial period of honorable service on March 5, 
1987.  (See August 2002 VA treatment report, containing an 
assessment of degenerative joint disease of the lumbar 
spine).  

Thus, in the absence of medical evidence that arthritis of 
the lumbar spine was  manifested to a compensable degree 
within one year from service separation, a grant of service 
connection on a presumptive basis is not warranted.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The Board also finds that the preponderance of the evidence 
is against a claim for service connection for a low back 
disorder on a direct basis because the competent medical 
evidence is against a nexus to military service. 

STRs from the Veteran's initial period of military service 
show that he had received treatment on several occasions for 
low back pain.  He was diagnosed with lumbosacral strain in 
April 1978 and June 1984.  The Veteran underwent 
comprehensive service medical examinations in November 1975 
and October 1987---the latter examination was performed 
approximately seven months after the termination of his 
period of active honorable service, and therefore the most 
probative as to the Veteran's physical condition during the 
relevant period.  Both of these reports do not contain any 
orthopedic complaints.  The Veteran's spine was evaluated as 
"normal."  These same in-service examination reports also 
show that the Veteran's PULHES physical profile consisted of 
1's reflecting a high degree of physical fitness in physical 
capacity and stamina, upper and lower extremities, hearing 
and ears, eyes and psychiatric condition.  See generally 
Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) (explaining 
the military medical profile system).competent medical 
evidence has never linked the Veteran's low back disorder to 
any occurrence of military service.  

Post-service findings of degenerative disk disease of the 
lumbar spine satisfy the requirement that there be evidence 
of a current back disability.  (See May 2009 VA neurological 
examination report).

Thus, the Veteran's claim for service connection for a low 
back disability hinges on whether there is medical evidence 
showing that his currently diagnosed degenerative disk 
disease is related to, or had its onset during, his initial 
period of military service.  The only evidence of record that 
addresses this question are VA opinions that are against the 
claim.  In May 2009 and pursuant to the Board's April 2008 
remand directives, a VA physician's assistant (PA) opined, 
after an entire review of the service and post-service 
medical evidence and physical evaluation of the Veteran, that 
his current back disability was not caused by nor aggravated 
by his  military service.  The PA stated that the Veteran's 
medical history specifically revealed that his back pains 
began in 2001, when he was involved in a post-service oil 
field explosion.  (See May 2009 VA neurological examination 
report).  

This conclusion is factually supported by a December 2002 VA 
treatment report, containing the Veteran's self-reported 
history that he had had "excruciating" lower back pain 
after he was involved in an accident at an oil and gas 
facility in 2001.  (See December 2002 VA treatment report). 

There is no other opinion of record that refutes the May 2009 
VA PA's conclusion.

In light of the evidence above, the Veteran's claim of 
entitlement to service connection for a back disability must 
be denied.

Gastrointestinal Disorder (originally claimed as ulcerative 
stomach and ulcerative colitis)

The Veteran contends that his current gastrointestinal 
disorder originated during his initial period of military 
service (i.e., May 1971 to June 1984) and has continued since 
service discharge.

The Board finds that service connection for an ulcer (peptic 
or gastric) is not warranted on a presumptive basis.  The 
first post-service evidence of any peptic ulcer was dated in 
August 2002.  (See VA treatment report, containing an 
assessment of history of peptic ulcer disease).  Thus, in the 
absence of medical evidence of an ulcer manifested to a 
compensable degree within one year from service separation, 
the Board cannot entertain a grant of service connection for 
this disability on a presumptive basis.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board also finds that because the competent medical 
evidence of record does not establish a nexus between the 
Veteran's currently diagnosed gastrointestinal disability and 
his period of honorable military service, the preponderance 
of  the evidence is against the claim on a direct basis and 
it will be denied. 

STRs from the Veteran's initial and honorable period of 
military service show that he was seen on many occasions for 
complaints of abdominal pain and swelling, constipation, and 
aerophagia.  Diagnoses of gastroenteritis and irritable bowel 
syndrome were entered.  

After his release from active duty, the Veteran continued to 
complain of abdominal distress.  When examined by VA in 
October 2005, the Veteran was diagnosed with gastroesophageal 
reflux disease and chronic constipation.  (See VA October 
2005 VA examination report).  In May 2009, he was diagnosed 
with, in part, gastritis.  (See May 2009 VA gastrointestinal 
examination).  Thus, there is evidence that the Veteran has a 
current gastrointestinal disability.  
  
Thus, the Veteran's claim for service connection for a 
gastrointestinal disability hinges on whether there is 
competent medical evidence showing that it is related to, or 
had its onset during, his initial period of honorable 
military service.  The only evidence of record that addresses 
this question is a VA opinion and it is against the claim.  

In May 2009 and pursuant to the Board's April 2008 remand 
directives, a VA PA opined, after a review of the service and 
post-service medical evidence and physical evaluation of the 
Veteran, that he had had chronic indigestion, heartburn and 
bloating symptoms his entire life.  The PA found that these 
disorders were unrelated to military service.  The VA 
examiner further opined that the Veteran's constipation and 
gastrointestinal digestive disability associated with 
gastritis were not caused or aggravated by his 
gastrointestinal problems during military service.  (See May 
2009 VA gastrointestinal examination report). 

There is no other opinion of record that refutes the May 2009 
VA PA's conclusion.

In light of the evidence above, the Veteran's claim of 
entitlement to service connection for a gastrointestinal 
disability on a direct basis must be denied.

PTSD

The Veteran seeks service connection for PTSD that he claims 
had its onset during his active military service in the 
Republic of Vietnam (RVN).  

The Veteran argues that he has PTSD as a result of the 
following stressful events that occurred during his initial 
period of honorable military service while on temporary duty 
assignment from Guam Air Force Base to the RVN: (1) During 
May, June or July 1972, the Veteran witnessed a suicide when 
a fellow soldier shot himself in the head when he landed in 
the RVN; and (2) Having witnessed dead bodies while in the 
RVN in support of the United States Army in 1972.  (See PTSD 
Questionnaire and VA Form 21-0781, Statement in Support of 
Claim for Service Connection for PTSD, received by VA in May 
2005 and January 2007, respectively). 

In order to establish service connection for PTSD, there must 
be (1) medical evidence establishing a diagnosis of the 
disorder, (2) credible supporting evidence that the claimed 
in-service stressors actually occurred, and (3) a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

The criteria for a diagnosis of PTSD are not established by 
VA.  Instead, the appellate courts and VA have recognized 
that a diagnosis of PTSD must be established in accordance 
with 38 C.F.R. § 4.125(a), which mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. §§ 3.304(f) and 4.125(a); Cohen, 10 Vet. 
App. at 140- 41.

A diagnosis of PTSD requires exposure to a traumatic event 
and a response involving intense fear, helplessness, or 
horror.  A stressor involves exposure to a traumatic event in 
which the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others and the person's response 
involved intense fear, helplessness, or horror.  See Cohen, 
10 Vet. App. at 128. The sufficiency of a stressor is a 
medical determination and is presumed by a medical diagnosis 
of PTSD.  Id.

The Veteran's STRs do not contain any subjective complaints 
or clinical findings referable to PTSD.  See supra., 
regarding service medical examinations and PULHES profile, 
dated in November 1975 and October 1987.  

The post-service medical evidence contains an assessment of 
PTSD.  (See September 2003 VA outpatient report).  Apart from 
the preliminary assessment of a diagnosis of PTSD, the 
remaining question is whether there is an in-service 
stressor; if there is evidence of combat service or 
corroborating evidence that his claimed stressors occurred.  
In rendering a medical opinion, the explicit or implicit 
opinion of the physician that the Veteran is truthful is not 
necessarily probative as to the facts of the account.  See 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the Veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If VA determines that the Veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the Veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service."  See 
38 U.S.C.A. § 1154(b) (2008); 38 C.F.R. § 3.304(f); Dizoglio 
v. Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If, however, VA determines that the Veteran did not engage in 
combat with the enemy or that the Veteran engaged in combat 
with the enemy, but the alleged stressor is not combat- 
related, the Veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the Veteran's testimony 
or statements.  See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

Service personnel records show that the Veteran served at the 
605th Military Airlift Support Squadron, Andersen Air Force 
Base, Guam.  These same records do not show that the Veteran 
served in-country in the RVN, as he has alleged.  The Board 
further finds that as the Veteran did not serve in combat 
while in service, corroborative evidence of his claimed in- 
service stressors is, therefore, required.  See Cohen, 10 
Vet. App. at 145-46 (the Board is not required to accept the 
Veteran's uncorroborated statement of having served in 
combat).

Since the Board finds that the Veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection for PTSD.

As noted, service personnel records do not show that he 
served in-country in the RVN, and his assertion is therefore 
inherently incredible.  Samuels v. West, 11 Vet. App. 433 
(1998)(Where veteran's account of having sustained post- 
traumatic stress disorder precipitating stressors while 
serving in Vietnam rejected where evidence showed veteran 
never to have served in Vietnam).

Apart from his inherently incredible assertions of RVN  
service, VA has concluded that the Veteran's claimed PTSD 
stressors are insufficient to send to the United States Army 
and Joint Services Records Research Center (JSRRC) (formerly 
the United States Armed Services Center for Unit Records 
Research (CURR)) for verification.  (See VA's Formal Finding 
on Lack of Verifiable Stressors for PTSD claim, dated in 
January 2007).  

The Veteran's responses are not satisfactory towards 
substantiation of the claimed stressors.  In letters to the 
Veteran, dated in September and October 2006, he was 
requested to provide details of the claimed in-service 
stressful events.  The Veteran responded with vague stressors 
about having participated in bombings in 1972.  (See VA Form 
21-4138, Statement in Support of Claim, dated and signed by 
the Veteran in December 2006).  While the VA is obligated to 
assist a claimant in the development of a claim, there is no 
duty on the VA to prove the claim.  If a claimant wishes 
assistance, he cannot passively wait for it in circumstances 
where he should have information that is essential in 
obtaining the putative evidence. Wamhoff v. Brown, 8 Vet. 
App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190, 
reconsidered, 1 Vet. App. 406 (1991).  Under the law claimant 
for VA benefits has the responsibility to present and support 
the claim. 38 U.S.C. § 5107(a). Information relative to 
confirmation of military service is part of this 
responsibility.

The law recognizes the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995) (holding that credibility can be impeached generally 
by a showing of interest, bias, inconsistent statements, or, 
to a certain extent, bad character).

Accordingly, the preponderance of the Veteran is against the 
Veteran's claim for service connection for PTSD.  As the 
evidence of record is against the claim, the benefit of the 
doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 
49, 58 (1991).

 Disability Manifested by Facial Numbness

The Veteran contends that he currently has a disability 
manifested by facial numbness due to a root canal performed 
during military service.  Because the competent medical 
evidence of record does not show that the Veteran currently 
has disability, the claim will be denied. 

STRs from the Veteran's periods of military service do not 
show that he underwent a root canal.  A May 1984 Supplemental 
History report reflects that the Veteran denied having any 
weakness, paralysis, tingling and numbness in any part of his 
body.  In early July 1986, the Veteran presented to the ear, 
nose and throat clinic with a two day history of painless, 
nontender bilateral sudden swelling of the cheeks.  An 
assessment of bilateral parotid swelling of an unclear 
etiology was entered.  A primary care clinic noted, dated in 
mid-July 1986, reflects that the Veteran had returned to the 
clinic for a follow-up for a yeast infection that had 
resulted in swelling in the maxillary area for the previous 
two weeks.  An assessment of resolving parotiditis was 
entered.  

An August 1986 treatment note reflects that the Veteran had 
persistent swelling of the parotid gland that was related to 
the use of the medication, Bactrian.  He was referred to the 
dental clinic.  When examined at the dental clinic, the 
Veteran's ducts from the parotid gland were open.  He 
expressed salvia on both the right and left stensen ducts.  
The examiner did not believe that the Veteran had a stone in 
either parotid gland.  When he returned to the primary care 
clinic, an assessment of "question of side effect Bactrian" 
was entered.  In early May 1987, the Veteran complained of 
bilateral facial/jaw swelling without pain or difficulty 
chewing.  There was no evidence of facial or jaw swelling on 
physical evaluation.  An assessment of questionable 
facial/jaw swelling, etiology unknown was entered.  The 
Veteran was referred to the dental clinic.  An October 1987 
periodic examination report reflects that the Veteran's head, 
face, neck and scalp were evaluated as "normal."  No 
further complaint was noted for the remaining four (4) years 
of service, or at separation. 

The post-service medical evidence of record shows that the 
Veteran complained of right-sided jaw and dental pain at a VA 
outpatient clinic in August 2002.  A chronic disability 
manifested by facial numbness was not diagnosed.  Pain alone, 
without a diagnosed or underlying malady or condition, is not 
a disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, vacated and remanded in part on other grounds, 259 F.3d 
1356 (Fed. Cir. 2001).  The remainder of these records are 
wholly devoid of a clinical diagnosis of a disability 
manifested by facial numbness.

Congress has specifically limited entitlement to service- 
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim. Brammer v. Derwinski, 3 Vet. 
App. 223 (1992). Because the medical evidence of record does 
not show that the Veteran currently has a disability 
manifested by facial numbness, service connection cannot be 
granted.  The weight of the evidence is against a grant of 
service connection for the claimed disability manifested by 
facial numbness.  As such, the benefit of the doubt rule is 
not for application and the claim is denied.  See 38 U.S.C.A. 
§ 5107(b).

IV. Conclusion

While the Board has considered the Veteran's contention that 
he has a back disability, gastrointestinal disability, PTSD, 
and a disability manifested by facial numbness that had their 
onset during his initial period of honorable military 
service, as a lay person, he is not qualified to render a 
medical diagnosis or an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).


In sum, the preponderance of the evidence is against the 
claims for service connection for a back disability, 
gastrointestinal disability, PTSD, and a disability 
manifested by facial numbness.  In making this decision, the 
Board has considered the benefit of the doubt doctrine; 
however, as the evidence is not equally-balanced, in this 
regard, it does not apply.  Gilbert v. Derwinski, 1 Vet. App. 
at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).


ORDER

Service connection for a low back disability, is denied. 

Service connection for a gastrointestinal disability, is 
denied. 

Service connection for PTSD, is denied. 

Service connection for a disability manifested by facial 
numbness, is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


